Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items of merchandise marked “A” and “M” consist of glass strips, specially designed and manufactured for use as a frame around mirrors, the same in all material respects as those the subject of Friedman Mirror & Glass Co., Inc. v. United States (34 Cust. Ct. 236, C. D. 1710), the claim of the plaintiff was sustained as follows: (1) The items marked “A” were held dutiable at 15 percent ad valorem under the provision in paragraph 218 (f), as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52462), for glass articles, primarily designed for ornamental purposes, decorated chiefly by engraving, and valued at not less than $8 each, and (2) the items marked “M” were held dutiable at 50 cents each, but not less than 30 percent ad valorem nor more than 50 percent ad valorem, under the provision in said paragraph 218 (f), as modified by the General Agreement on Tariffs and Trade (T. D. 51802), supplemented by Presidential proclamation (T. D. 51898), for glass articles, decorated, not specially provided for, as claimed.